Citation Nr: 1409760	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for posttraumatic right ankle sprain with loss of motion.

2.  Entitlement to a compensable evaluation for rhomboid strain.

3.  Entitlement to a compensable evaluation for moderate bunions of the right foot.

4.  Entitlement to a compensable evaluation for bunions of the left foot.

5.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus.

6.  Entitlement to an evaluation in excess of 10 percent for a medial meniscal tear of the left knee.

7.  Entitlement to an evaluation in excess of 30 percent for depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the RO.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.

The issues of entitlement to increased evaluations for bilateral pes planus, a medial meniscal tear of the left knee, and a depressive disorder, not otherwise specified are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran was not shown to have ankylosis of his right ankle at any time during the period of appeal.

2.  The Veteran's rhomboid strain has not shown a moderate or greater disability, including findings of consistent loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement, as manifested by particularly lowered threshold of fatigue after average use, affecting particular functions controlled by the injured muscles, at any time during the period of appeal.

3.   The Veteran's moderate bunions of the right foot and bunions of the left foot have not required an operational resection of the metatarsal head or been found to be equivalent to an amputation of the great toe at any time during the period of appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for posttraumatic right ankle sprain with loss of motion are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270 and 5271 (2013).

2.  The criteria for a compensable evaluation for rhomboid strain are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.73, Diagnostic Code 5302 (2013).

3.  The criteria for a compensable evaluation for moderate bunions of the right foot are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5280 (2013).

4.  The criteria for a compensable evaluation for bunions of the left foot are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5280 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).   Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By a letter dated May 2009, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in a February 2011 statement of the case (SOC).  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  There is no indication that the Veteran was in receipt of SSA benefits.  VA provided the Veteran with adequate medical examinations in June 2009.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's posttraumatic right ankle sprain with loss of motion is rated as 20 percent disabling under the diagnostic code for the ankle in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent evaluation is warranted for limitation of motion that is marked.  This is the maximum evaluation available for an ankle condition under that diagnostic code.  However, the Veteran could also receive a higher evaluation under Diagnostic Code 5270.  Under that code, a 20 percent evaluation is warranted for ankylosis in plantar flexion, less than 30 degrees.  Id.  A 30 percent evaluation is warranted for ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  Id.  A 40 percent evaluation is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, and inversion or eversion deformity.  Id.

The Veteran's rhomboid strain is rated as noncompensable under the diagnostic code for muscles of the shoulder girdle and arm in accordance with 38 C.F.R. § 4.73, Diagnostic Code 5302.  The Veteran's rhomboid strain, as it involves the rhomboid muscle, is evaluated in Muscle Group II.  Id.  A non compensable evaluation is warranted for both dominant and non-dominant muscles that reflect a slight impairment.  Id.  A 20 percent evaluation is warranted for both dominant and non-dominant muscles  that reflect a moderate impairment or for non-dominant muscles that reflect a moderately severe impairment.  Id.  A 30 percent evaluation is warranted for dominant muscles that reflect a moderately severe impairment or for non-dominant muscles that reflect a severe impairment.  Id.  A 40 percent evaluation is warranted for dominant muscles that reflect a severe impairment.  

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56 (2013).

A slight disability of the muscles is presented by a simple wound of muscle without debridement or infection.  Medical records would reflect a superficial wound with brief treatment and return to duty.  Slight disability would also include healing with good functional results, with no cardinal signs or symptoms of muscle disability.  Objective findings would include a minimum scar, with no evidence of fascial defect, atrophy, or impaired tonus, and with no retained metallic fragments.  See id.  

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue; and some loss of power or lowered threshold of fatigue when compared to the sound side.  See id.  

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  See id.

A severe muscle injury is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring, where there was hospitalization for a prolonged period for treatment of the wound. There should be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  See id.   

Severe disability of the muscles requires ragged, depressed and adherent scars, loss of deep fascia or muscle substance or soft flabby muscles in the wound area, and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  See id.

The Veteran's moderate bunions of the right foot and bunions of the left foot are both rated as noncompensable under the diagnostic code for the foot in accordance with 38 C.F.R. § 4.73, Diagnostic Code 5280.  A 10 percent evaluation is warranted for bunions that are operated with resection of metatarsal head or as severe to be equivalent to the amputation of great toe.  Id.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.




Background

Right Ankle

The Veteran contends that his right ankle is worse than currently evaluated by his rating of 20 percent.  The Veteran has not indicated that his condition has worsened since his last VA examination in June 2009.

A review of the Veteran's VA outpatient treatment records reflects that the Veteran has been treated for his right ankle.  However, there was no discussion or findings of ankylosis in these records.

The Veteran was provided with a VA examination in June 2009.  At the examination, the Veteran denied any significant changes to the condition of his right ankle since his last VA examination in January 2006.  The Veteran described intermittent flare-ups with ambulatory activities and stated that the ankle occasionally gives way.  The ankle does not swell or lock.  There is weakness of the ankle during flare-ups.  During flare-ups at work, the Veteran works through the pain without medication.  Functional restrictions included ambulatory and recreational activities.  Range of motion testing revealed dorsiflexion of 5 degrees with pain, plantar flexion of 35 degrees with pain, evert to 10 degrees without pain, and invert to 40 degrees without pain.  There was no additional pain or loss of motion upon repetition.  The Veteran has not suffered any incapacitating episodes and there was no reports or finding of ankylosis.

Rhomboid Strain

The Veteran contends that his rhomboid strain is worse than currently evaluated by his noncompensable evaluation.  The Veteran has not indicated that his condition has worsened since his last VA examination in June 2009.

A review of the Veteran's VA outpatient treatment records reflects that the Veteran has been treated for his rhomboid strain.  However, there was no discussion or findings showing a moderate or greater disability, including findings of consistent loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement, as manifested by particularly lowered threshold of fatigue after average use, affecting particular functions controlled by the injured muscles.

The Veteran was provided with a VA examination in June 2009.  At the examination, the Veteran denied any significant changes to the condition of his rhomboid strain since his last VA examination in January 2006.  There was no history or surgery or neuromuscular deficits.  The Veteran complained of flare-ups that come about once per week with prolonged standing.  There was no radiation or neurologic deficits from the spine.  There was also no weakness or restricted motion due to flare-ups.  During flare-ups at work, the Veteran works through the pain without medication.  There were no functional restrictions due to the Veteran's rhomboid strain.  The Veteran wears a brace intermittently for this condition, but there have been no incapacitating episodes.  Range of motion of the thoracolumbar spine revealed a forward flexion of 90 degrees, posterior flexion of 20 degrees, bilateral lateral flexion of 40 degrees, and bilateral rotary flexion of 35 degrees, all without pain.  There was no additional pain or loss of motion upon repetition.  Neuromuscular function was found to be grossly normal and the rhomboid muscles functioned with normal neuromuscular function and no spasms.  The Veteran walked with a normal gait and the spinous processes aligned normally.  The rhomboid muscles were non-tender to touch bilaterally without spasm or tenderness to touch or palpation.  There was no indication of a lowered threshold of fatigue after average use.

Bilateral Bunions

The Veteran contends that his bilateral bunions are worse than currently evaluated by his noncompensable evaluations.  The Veteran has not indicated that his condition has worsened since his last VA examination in June 2009.

A review of the Veteran's VA outpatient treatment records reflects that the Veteran has been treated for his bilateral bunions.  However,  the was no discussion or findings of an operational resection of the metatarsal head or a determination that any of the bunions were equivalent to an amputation of the great toe.

The Veteran was provided with a VA examination in June 2009.  It was noted that the Veteran had a history of bunions of his feet bilaterally.  The examiner noted that the Veteran had not had any surgeries on his feet.  The examiner found that the Veteran had normal-appearing feet with mild bunions bilaterally.  There was no indication that the Veteran's condition for either foot was equivalent to the amputation of the great toe.

Analysis

Right Ankle

Based on the above, the Board finds that the Veteran's posttraumatic right ankle sprain with loss of motion only meets the criteria for a 20 percent evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  The Board notes that the Veteran has shown no evidence of ankylosis at any time during the pertinent appeals period.   

As such, the Board finds that the Veteran is only entitled to a 20 percent evaluation.

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 20 percent for posttraumatic right ankle sprain with loss of motion are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's posttraumatic right ankle sprain with loss of motion at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected posttraumatic right ankle sprain with loss of motion, but the evidence reflects that those manifestations, namely the presence of ankylosis, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's posttraumatic right ankle sprain with loss of motion, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his right ankle pain both during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 20 percent, which is higher than the 10 percent  minimum compensable rating for painful motion in accordance with 38 C.F.R. § 4.59, already takes pain into consideration.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

Rhomboid Strain

Based on the above, the Board finds that the Veteran's rhomboid strain only meets the criteria for a noncompensable evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show a moderate or greater disability, including findings of consistent loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement, as manifested by particularly lowered threshold of fatigue after average use, affecting particular functions controlled by the injured muscles.  38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5302.  The Board notes that the Veteran has shown no evidence of a moderate or greater disability during the pertinent appeals period.  Rather, the Veteran's condition has been characterized as mild, showing only a healed injury with occasional pain, but otherwise good functional results, with no cardinal signs or symptoms of muscle disability or indication of a lowered threshold of fatigue after average use.  The Veteran's reported occasional flare-ups of pain after prolonged standing is not described in or closely analogous to any of the cardinal signs listed in 38 C.F.R. § 4.56 and, therefore, does not support criteria for a higher evaluation.

As such, the Board finds that the Veteran is only entitled to a noncompensable  evaluation.

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than a noncompensable evaluation for rhomboid strain are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's rhomboid strain at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer, 22 Vet. App. at 243-44.  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected rhomboid strain, but the evidence reflects that those manifestations, namely the presence of  more moderate manifestations such as a history and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56, or a particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's rhomboid strain, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of weekly pain and finds that he is competent to testify as to the severity of the symptomatology associated with his rhomboid strain both during and after service.  See Jandreau, 492 F.3d at 1372.  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his complaints of pain are not a description of painful motion and there was no objective finding of painful motion at the VA examination.  Therefore, the Board notes that  the assignment of a 10 percent evaluation in accordance with 38 C.F.R. § 4.59 would also not be appropriate.  His current noncompensable evaluation already takes painful flare-ups into account.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

Bilateral Bunions

Based on the above, the Board finds that the Veteran's bilateral bunions only meets the criteria for a noncompensable evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show an operational resection of the metatarsal head or evidence that the bunions have been found to be equivalent to an amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  The Board notes that the Veteran has shown no evidence of any foot surgeries or finding of equivalency to amputation of the great toe at any time during the pertinent appeals period.   

As such, the Board finds that the Veteran is only entitled to a noncompensable  evaluation.

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than a noncompensable rating for bilateral bunions are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's bilateral bunions at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer, 22 Vet. App. at 243-44.  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected bilateral bunions, but the evidence reflects that those manifestations, namely the presence of surgery or a finding that the bunions are equivalent to the amputation of the great toe are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral bunions, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with bunion pain both during and after service.  See Jandreau, 492 F.3d at 1372.  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current noncompensable evaluation already takes pain into consideration.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.


ORDER

Entitlement to an evaluation in excess of 20 percent for posttraumatic right ankle sprain with loss of motion is denied.

Entitlement to a compensable evaluation for rhomboid strain is denied.

Entitlement to a compensable evaluation for moderate bunions of the right foot is denied.

Entitlement to a compensable evaluation for bunions of the left foot is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to obtain an addendum opinion and new VA examinations.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Bilateral Pes Planus

The Veteran contends that his bilateral pes planus is worse than currently evaluated at 10 percent disabling.  

The Veteran was provided with a VA examination in June 2009.  At the examination, the examiner noted increasing symptoms with his feet since his January 2006 VA examination.  The Veteran described pain with ambulatory activities that was intermittent, but occurred on a daily basis.  During flare-ups at work, the Veteran just works through the pain without medication.  On objective observation, the examiner noted a slight hallux valgus with medial deviation of each great toe.  The toes deviated approximately 15 degrees bilaterally at the metatarsophalangeal joint of each great toe.  Toes otherwise aligned normally.  The toes revealed a full range of motion  without pain or restriction.  There was no swelling or appreciable tenderness or calluses.  There was also no midline shift of soft tissue.  However, the Achilles tendon did reveal approximately 4 degrees of pronation bilaterally.  The examiner did not qualify whether the pronation was marked or less.  There was no additional pain or loss of motion upon repetition of range of motion testing.     

The Board finds that the 2009 VA examination is inadequate for rating purposes.  Although the examination was adequate in addressing the Veteran's overall impairment, to include range of motion testing and functional aspects, the examiner did not fully describe the Veteran's disability in terminology which the Board can use to evaluate the Veteran's condition in accordance with the Rating Schedule.  As the Veteran is currently evaluated as 10 percent for his bilateral pes planus, in order to warrant a higher evaluation, it must be shown that there is severe effects manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  As the diagnostic criteria only describes the quality of pronation, "marked," required for a higher evaluation and not quantity, such as the 4 degrees described by the VA examiner, a proper evaluation based upon the rating criteria is thus frustrated.

As such, upon remand, the examiner must provide an addendum opinion to the June 2009 VA examination in which he describes the Veteran's 4 degrees of pronation in terms of whether it is marked or some lesser quality.  A new in-person examination would not be necessary unless deemed so by the VA examiner.

Left Knee

The Veteran contends that his medial meniscal tear of the left knee is worse than currently evaluated at 10 percent disabling.  

The Veteran was provided with a VA examination in June 2009.  The Veteran complained of increasing symptoms with activities since his last examination in January 2006.  The Veteran described intermittent knee pain with activities on a daily basis.  The knee occasionally swells, but does not lock.  During flare-ups at work, the Veteran works through the pain without medication.  The only functional limitations noted were recreational.  The Veteran has not been incapacitated as a result of this condition.  On examination, the left knee was of normal appearance without redness, swelling, heat, or tenderness.  The joint line was non-tender of the left knee.  Range of motion showed a flexion of 125 degrees and extension of 0 degrees, with pain at 0 degrees only.  There was no additional pain or limitation upon repetition.  Mild crepitus was noted on palpation and range of motion testing.  There was no discussion of instability.  

The Board finds that the June 2009 VA examination is inadequate for rating purposes.  Although the examination was adequate in addressing the Veteran's overall impairment, to include range of motion testing and functional aspects, the examiner did not fully discuss the Veteran's impairment in regard to instability.  This is particularly relevant, as the Veteran is currently evaluated for recurrent subluxation or lateral instability under Diagnostic Code 5257, as his initial complaints in service related to instability when standing or sitting for prolonged periods and he has been found to have slight instability.

As such, upon remand, the Veteran must be administered a VA examination that tests and discusses the issue of instability in addition to range of motion and functionality.

Depressive Disorder

The Veteran contends that his depressive disorder, not otherwise specified, is worse than currently evaluated by a 30 percent evaluation.  To this effect, the Veteran has stated in his April 2011 VA Form 9 that he has been having problems with anxiety, depression, and a sleep disorder.  The Veteran also described problems at work, such as being promoted and subsequently demoted due to anger issues, problems with motivation, such as not wanting to take care of himself or go to the gym as he used to enjoy, and problems with his relationships, as he ruined a relationship with his girlfriend of two and a half years, isolating from family, and not wanting to be around people in public.  The Veteran also indicated that he is afraid he may have a violent outburst.

The Veteran was provided with a VA examination in June 2009.  At the examination, the Veteran's primary complaints were anger and irritability.  He also described a sleep disorder and insomnia.  The Veteran reported a strong libido and good relations with his current girlfriend.  He reported difficulty getting along with new people.  The Veteran reported that he enjoys watching sports on TV, playing videogames, and going to the gym.  The examiner found that the Veteran had a mood that was somewhat depressed and affect that was flat.  His insight and judgment was deemed to be fair to poor.  There were no suicidal or homicidal ideations present, nor any intention for violence.  The Veteran was diagnosed with a depressive disorder, not otherwise specified and given a global assessment of functioning (GAF) score of 63.  The Veteran's overall symptoms were determined to be mild.
    
Although the June 2009 VA examination was adequate at that time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the June 2009 VA examination, to include anxiety, occupational problems, relationship problems, motivational problems, and potential for violence.  Furthermore, the last VA examination of record is over four years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's depressive disorder, not otherwise specified.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, return the Veteran's claims file to the June 2009 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide a characterization of the findings of the Veteran's 4 degrees of bilateral pronation as either marked or less than marked.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. All required testing must be performed.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.

3. Provide the Veteran a VA examination to determine the current severity of the Veteran's medial meniscal tear of the left knee. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  

In particular, the VA examiner must include testing for and a discussion of an left knee impairment resulting in instability.  Such instability should further be described as slight, moderate, or severe.

4. Provide the Veteran a VA examination to determine the current severity of the Veteran's depressive disorder, not otherwise specified. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should take account of the Veteran's lay statements, to include such statements describing symptoms of anxiety, occupational problems, social impairment, problems with motivation, and violent thoughts.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


